Exhibit 12.7 Illinois Power Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 17,949 $ 56,659 Add- Taxes based on income 9,691 37,246 Net income before income taxes 27,640 93,905 Add- fixed charges: Interest on long term debt 50,369 (1) 46,167 Estimated interest cost within rental expense 159 205 Amortization of net debt premium, discount, expenses and losses 6,309 3,537 Total fixed charges 56,837 49,909 Earnings available for fixed charges 84,477 143,814 Ratio of earnings to fixed charges 1.48 2.88 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,721 2,294 Adjustment to pre-tax basis 929 1,508 2,650 3,802 Combined fixed charges and preferred stock dividend requirements $ 59,487 $ 53,711 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.42 2.67 (1)Includes FIN 48 interest expense
